Name: Commission Regulation (EC) No 1593/94 of 30 June 1994 establishing the supply balance for the Azores and Madeira in products of the eggs and poultrymeat sectors for the first quarter of the 1994/95 marketing year and amending Regulation (EEC) No 1726/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  animal product;  trade
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 167/27 COMMISSION REGULATION (EC) No 1593/94 of 30 June 1994 establishing the supply balance for the Azores and Madeira in products of the eggs and poultrymeat sectors for the first quarter of the 1994/95 marketing year and amending Regulation (EEC) No 1726/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Haying regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992, introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1726/92 (3), as last amended by Regulation (EEC) No 1729/93 (4), fixes for the period 1 July 1992 to 30 June 1993 the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the poten ­ tial for production in the Azores and Madeira ; Whereas, pending supplementary information to be supplied by the competent authorities, and in order to ensure continuity of the specific supply arrangements, the quantities of parent or grandparent chicks and hatching eggs should be established, for a period limited to three months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1726/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . O OJ No L 180, 23. 7. 1993, p. 26. O OJ No L 179, 1 . 7. 1992, p. 99. O OJ No L 160, 1 . 7. 1993, p. 6. No L 167/28 Official Journal of the European Communities 1 . 7. 94 ANNEX PART 1 Supply in the Azores of breeding material originating in the Community for the period from 1 July 1994 to 30 September 1994 (ECU/100 units) CN code Description of the goods Quantity Aid ex 010511 Parent or grandparent stock chicks (') 137500 4,20 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (') 280 000 3,00 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 . PART 2 Supply in Madeira of breeding material originating in the Community for the period from 1 July 1994 to 30 September 1994 (ECU/100 units) CN code Description of the goods Quantity Aid ex 010511 Parent or grandparent stock chicks (') 90000 4,20 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (') 40 000 3,00 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75.